On May 16, 2014, the Defendant was sentenced for Count I: Tampering With or Fabricating Physical Evidence, a felony, in violation of Section 45-7-207, MCA, to Ten (10) years to Department of Corrections, with Seven (7) years suspended; the Court recommends to the Department that Defendant be screened for any/all chemical dependency treatment programs, preferably Elkhom; Defendant shall receive credit for time served of 145 days; sentence to run concurrent with the sentence imposed in Defendants Flathead County case; and other terms and conditions given in the Judgment on May 16, 2014.
On September 26,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present by Vision Net from the Jefferson County Courthouse in Boulder, Montana. The Defendant was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unlesB it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or Clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 26th day of September, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.